Citation Nr: 1804926	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  16-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher initial rating for service-connected bilateral hearing loss (BHL), currently noncompensable (0%).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.  This matter comes before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In a January 2013 rating decision, service connection was granted and an initial noncompensable (0 percent) rating was assigned for BHL.  The Veteran did not appeal this determination.  He instead requested reevaluation of his BHL rating due to worsening in a September 2013 statement, prior to expiration of the period to appeal.  This statement constitutes new and material evidence.  38 C.F.R. § 3.156(b).  

Such evidence is considered in conjunction with the original claim as opposed to a renewed claim.  Id.  Accordingly, the aforementioned rating decision never became final and this is a higher initial rating matter as opposed to a higher rating matter.  A March 2014 rating decision continued the Veteran's previously established noncompensable rating for his service-connected BHL.  He appealed this determination.  Review of the claims file at this time reveals that Board adjudication can proceed without delay.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Veteran's pure tone threshold averages and speech discrimination percentages correspond to no worse than auditory acuity level I in his better right ear and auditory acuity level II in his poorer left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for service-connected BHL have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided full notification in August 2011 and February 2014 letters, which were followed by initial adjudication via the January 2013 and March 2014 rating decisions.  VA treatment records are available, though they largely are not pertinent.  Private treatment records also are available, but they are not pertinent.  In January 2013, March 2014, and July 2016, the Veteran underwent VA medical examinations for his BHL.  His representative contended in a December 2017 brief that the last VA examination was too old to allow for accurate evaluation.  Worsening was referenced in this regard.  No specifics showing or at least tending to show worsening were identified, however.  The contention therefore is rejected as conclusory.  Repeatedly, the Veteran has contended that his BHL continues to worsen over time.  Yet once again no supporting specifics ever were identified.  
In that regard, the VA medical examinations that have been done address any worsening during the period on appeal.  Any future worsening is most appropriately addressed by filing a new higher rating claim, which likely would include the provision of another examination.  Indeed, the alternative of engaging in an endless series of remands for examinations is untenable.  Finality must be achieved at some point.  Other than the aforementioned, neither the Veteran nor his representative has raised any deficiencies regarding either the duty to notify or the duty to assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that the "obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments" that are not raised); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (concerning the duty to notify).  

II.  The Merits

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For an equitable and just rating, the disability's history must be taken into account with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  
BHL is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The auditory acuity level present in each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  When there is an exceptional pattern of hearing loss, as when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

Only the most relevant evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The discussion below is limited to this evidence and that required to address contentions raised by the Veteran and/or his representative or by the record.  Scott, 789 F.3d at 1375; Robinson v. Peake, 21 Vet. App. 545 (2008).  The Veteran's pure tone thresholds, in decibels, at the January 2013 VA were: 


Hertz

1000
2000
3000
4000
Right
25
35
40
45
Left
20
30
35
40
Pure tone thresholds averaged 36 (rounded from 36.25) decibels in the right ear and 31 (rounded from 31.25) decibels in the left ear.  Maryland CNC test revealed speech discrimination of 96 percent in the right ear and 92 percent in the left ear.  

In a March 2014 VA treatment record, the Veteran denied a recent change to his hearing.  His pure tone thresholds, in decibels, at the March 2014 VA medical examination were as follows:  


Hertz

1000
2000
3000
4000
Right
20
35
30
30
Left
30
35
30
30

Pure tone thresholds averaged 29 (rounded from 28.75) decibels in the right ear and 31 (rounded from 31.25) decibels in the left ear.  Maryland CNC test revealed speech discrimination of 92 percent in each ear.

The Veteran's pure tone thresholds, in decibels, at the July 2016 VA medical examination were as follows:  


Hertz

1000
2000
3000
4000
Right
30
35
35
45
Left
25
40
35
40

Pure tone thresholds averaged 36 (rounded from 36.25) decibels in the right ear and 35 decibels in the left ear.  Maryland CNC test revealed speech discrimination of 96 percent in the right ear and 84 percent in the left ear.  

Given the above, the Board finds that a higher initial rating for the Veteran's service-connected BHL is not warranted.  Ratings are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved, in other words, because of the dispositive nature of this average and/or percentage.  None of the Veteran's pure tone thresholds represent an exceptional pattern of hearing loss in either ear.  As such, the auditory acuity level for both ears is to be derived only from Table VI.  Auditory acuity level I thereunder corresponds to a pure tone threshold average of zero to 41 when the speech discrimination percentage is 92 to 100.  Auditory acuity level II corresponds to a pure tone threshold average of zero to 41 when the speech discrimination percentage is 84 to 90.

Auditory acuity level I thus is assigned to the Veteran's right ear as well as to his left ear under Table VI on the basis of the January 2013 VA medical examination.  Based on the March 2014 examination, both ears once again are assigned auditory acuity level I.  Auditory acuity level I to the right ear finally is assigned on the basis of the July 2016 examination, while auditory acuity level II is assigned to the left ear.  The Veteran's better right ear, in sum, consistently has been assigned auditory acuity level I.  His poorer left ear was assigned auditory acuity level I initially but now is assigned auditory acuity level II.  Under Table VII, the intersection point of auditory acuity level I in the better ear with auditory acuity level I and II in the poorer ear results in a noncompensable rating.  Continuance of this initial rating accordingly is supported by the medical evidence.  

The Veteran's reports, constituting the only other evidence available, cannot be used for rating purposes because it is impossible to convert them into the required pure tone threshold averages and speech discrimination percentages. However, it is notable that they do not suggest that his hearing loss is significantly different in severity than conveyed by the aforementioned pure tone averages and speech discrimination percentages from the medical evidence. These reports, all of which were taken into account at the VA medical examinations as they were made then, confirm his difficulty understanding speech. Martinak v. Nicholson, 21 Vet. App. 447 (2007). He needs repetition in conversation, particularly when background noise is present. The currently-assigned noncompensable rating recognizes that these difficulties, though bothersome, are not yet of substantial significance. 

As the determination made herein that a higher initial rating to compensable for the Veteran's service-connected BHL is not warranted based on the preponderance of the evidence, there is no doubt to resolve in his favor.  This determination applies to the entire period on appeal.  No stage in the Veteran's initial rating is appropriate, in other words.  Indeed, it is reiterated that the evidence shows his hearing loss has been of relatively constant severity with recent slight worsening in his poorer left ear only.  No other issues have been raised, whether by the Veteran or his representative or by the evidence.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the Board is not required to address issues unless they are raised).  The Veteran's claim, in conclusion, is denied.  


ORDER

A compensable initial rating for service-connected BHL is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


